DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3-4 and 7-8 are currently under examination. Claims 2, 5-6 and 9-20 have been cancelled. Claims 1 and 7-8 are amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stefan U. Koschmieder on 08/02/2022.
The application has been amended the claims as follows:
Claim 7 (Currently Amended): A metal-organic framework (MOF) having repeating structural units, each structural unit comprising: 
Zn(II), Pb(II), and/or Cd(II) as a metal ion;  Application No. 16/596,071 Reply to Office Action of July 5, 2022 
a 4,4'-bipyridylethylene (bpe) ligand as a first ligand; and 
fumaric acid (fum) and/or oxalic acid (ox) as a second ligand, 
wherein the 4,4'-bipyridylethylene ligands are stacked in the MOF, and wherein a distance between two consecutive 4,4'-bipyridylethylene ligands is less than 5 Angstroms, 
wherein the structural unit has a formula: {(Hbpe)2[Zn2(ox)3]} 
Claim 8 (Currently Amended): A metal-organic framework (MOF) having repeating structural units, each structural unit comprising: 
Zn(II), Pb(II), and/or Cd(II) as a metal ion; 
a 4,4'-bipyridylethylene (bpe) ligand as a first ligand; and 
fumaric acid (fum) and/or oxalic acid (ox) as a second ligand, 
wherein the 4,4'-bipyridylethylene ligands are stacked in the MOF, and 
wherein a distance between two consecutive 4,4'-bipyridylethylene ligands is less than 5Angstroms, 
wherein the structural unit has a formula: {(Hbpe)2[Zn2(ox)3]}.(H2O). 2.2(DMF) (1).
Allowable Subject Matter
Claims 1, 3-4 and 7-8 are allowable.
The closest prior is Garcia-Couceiro et al. (Crystal Growth & Design, 2006, 6(8), 1839-1847).
Garcia-Couceiro et al. teach 2D Metal-Organic-Coordination Polymer 6 having the formula of [Zn(µ-ox)(µ-bpe)]n (Abstract and page 1840-1842).
The ligands of 1,2-bis(4-pyridyl) ethylene (bpe) and oxalate dianion (ox) correspond to applicant’s elected and claimed first ligand second ligand.
However, the reference of Garcia-Couceiro et al. does not suggest a protonated ligand of 4,4’-bipyridylethylene (Hbpe).
Neither Garcia-Couceiro et al. nor any prior arts of the record specifically teaches or suggests a Metal-Organic Framework having the repeating structure units  as per applicant claims 1 and 7-8. Therefore, the claims 1 and 7-8 are allowed.  As such, the dependent claims 3-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUN QIAN/           Primary Examiner, Art Unit 1738